Citation Nr: 1118733	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-27 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri




THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.  




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1970 to March 1972.  He died in May 2005.  The appellant is his daughter.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decisional letter by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran died May [redacted], 2005.  

2.  The appellant was born in August 1975; she reached her 26th birthday in August 2001, and her 31st birthday in August 2006.   

3.  The appellant filed her original application for Chapter 35 DEA benefits in March 2009 when she was 33 years old.  


CONCLUSION OF LAW

The criteria for establishing entitlement to DEA benefits under Chapter 35, Title 38, United States Code are not met.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 21.3040, 21.3041 (2010).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, no VCAA notice was sent to the appellant.  

The United States Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032.  Pre-decisional notification is not necessary when a claim cannot be substantiated because there is no legal basis for the claim, or undisputed facts render the claimant ineligible for the claimed benefit (as is the case here).  38 C.F.R. § 21.1031(b).  

B. Legal Criteria, Factual Background, and Analysis

Basic eligibility for DEA benefits under Chapter 35 is established in one of several ways, including being a child of a veteran if the following conditions are met: (1a) the veteran died in service, or (1b) the veteran was discharged under conditions other than dishonorable; and (2) the veteran has a permanent and total service-connected disability; or (3) the veteran has a permanent and total service-connected disability in existence at the date of his death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3500, 3501, 3510; 38 C.F.R. §§ 3.807, 21.3021, 21.3030.  

Under 38 U.S.C.A. § 3512(a)(3); 38 C.F.R. § 21.3040(c) DEA benefits under Chapter 35 for a child of a veteran may not commence after the child reaches the age of 26.  Except for very limited circumstances (for the child of a veteran who already is receiving Chapter 35 benefits), none of which are here shown or alleged (See 38 C.F.R. § 20.3041 (g)(2)), eligibility for Chapter 35 benefits for the child of a veteran terminates with the child's 31st birthday.  38 C.F.R. § 20.2040(d). 

The Veteran died on May [redacted], 2005.  The appellant was born in August 1975; her 26th  birthday was in August 2001, and her 31st birthday was in August 2006.  Accordingly, she was 29 years of age when the Veteran died (i.e., May [redacted], 2005), and eligibility to DEA benefits based on the Veteran's death could have commenced.  She filed her initial application for Chapter 35 benefits in March 2009 when she was thirty-three years of age.  As she exceeded the age limitation provided by law for commencement of Chapter 35 benefits (as well as the age limitation for any eligibility for Chapter 35 benefits, for a person not already receiving such benefits) when she filed her application, her claim for the Chapter 35 benefits must be denied as lacking entitlement under the law.   

The appellant's argument for the benefit sought is one that is essentially equitable in nature, i.e., that she applied for DEA benefits when she was informed of her possible eligibility, and that education benefits would be of great assistance to her.  The Board is bound by the statutes and regulations outlined above regarding eligibility for the receipt of Chapter 35 educational assistance benefits, and is without authority to grant a benefit solely on an equitable basis.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.  

In light of the foregoing, the Board must find that the appellant is not eligible to receive Chapter 35 VA educational assistance as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The appeal to establish basic eligibility for VA DEA benefits under Chapter 35, Title 38, United States Code, is denied.  


____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


